Citation Nr: 1042913	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  04-33 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.  

2.  Entitlement to an evaluation in excess of 30 percent for 
status-post head trauma with mixed type headaches.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Mother




ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1980 to June 1987.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of September 2003 by a Department of 
Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a video-conference hearing in connection 
with the current claims.  The hearing was scheduled and 
subsequently held in October 2007.  The Veteran and his mother 
testified before the undersigned Veterans Law Judge (VLJ) and the 
hearing transcript is of record.

The Veteran's claims were previously before the Board in April 
and November 2008 for additional evidentiary development, to 
include obtaining outstanding VA treatment records and affording 
the Veteran an opportunity for a VA examination.  The requested 
development was completed with regard to the Veteran's increased 
rating claim and this claim is before the Board for final 
appellate consideration.  D'Aries v. Peake, 22 Vet. App. 97, 105 
(2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).-

In the Veteran's October 2003 notice of disagreement (NOD), the 
Veteran stated that he had difficulty maintaining substantially 
gainful employment as a result of service-connected disability.  
Although he is currently employed, he has implied in other 
documents that there were times when he was laid off or otherwise 
did not work due to his service-connected disability.  
Accordingly, he has raised the issue of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU).  The Veteran also raised a 
claim of entitlement to compensation under 38 U.S.C.A. § 1151 in 
December 2004.  Specifically, the Veteran alleged that VA 
negligently performed a right knee arthroscopy in May 2004.  In 
addition, in a statement of September 2008, the Veteran appeared 
to seek reopening of his claim for service connection for a back 
condition.  To date, these claims have not been addressed and, 
therefore, the Board refers these issues for any appropriate 
action. 

The issue of entitlement to service connection for a right knee 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to April 28, 2009, the Veteran's status-post head 
trauma with mixed type headaches occurred  anywhere from "a 
couple of times a day" to several times per week.  The headaches 
were accompanied by subjective complaints of sharp, pulsating 
sensations, as well as occasional nausea, vomiting, dizziness, 
memory problems, insomnia, hand tremors, and blurred vision.

2.  From April 28, 2009, the Veteran's status-post head trauma 
with mixed type headaches occurred three to four times per week 
and the evidence of record described "most" of the headaches as 
prostrating.  It was also noted that the Veteran's headaches 
resulted in "significant" occupational effects, particularly in 
the form of increased absenteeism, decreased concentration, lack 
of stamina, and weakness. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for 
status-post head trauma with mixed type headaches are not met for 
any period of time covered by the appeal prior to April 28, 2009.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.124a, 
Diagnostic Codes 8045, 8100 (2003-2010).

2.  From April 28, 2009, the criteria for an evaluation of 50 
percent, the highest available schedular evaluation, are met for 
the entire period of time covered by the appeal.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 
8100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his service-connected headaches have 
worsened and that this decline warrants a higher disability 
evaluation.  The RO originally granted service connection for 
status-post head trauma with mixed type headaches in a rating 
decision dated November 1997.  The RO evaluated the Veteran's 
disability under 38 C.F.R. § 4.124a, Diagnostic Code 8045-9304 as 
10 percent disabling, effective April 24, 1997.  The hyphenated 
code was intended to show that the Veteran's headaches include 
symptoms of brain disease due to trauma (Diagnostic Code 8045) 
and dementia due to head trauma (38 C.F.R. § 4.130, Diagnostic 
Code 9304).  A subsequent rating decision dated October 1998 
continued the Veteran's 10 percent evaluation under Diagnostic 
Codes 8045-9304.

With respect to the October 1998 rating decision, the Veteran 
filed a timely notice of disagreement (NOD) regarding the 
disability rating assigned for his status-post head trauma with 
mixed type headaches.  The RO issued a statement of the case 
(SOC) to the Veteran's last known address of record in December 
1999, but the Veteran failed to timely perfect an appeal on this 
issue to the Board.  Therefore, this decision is final.

The RO continued the Veteran's 10 percent evaluation under 
Diagnostic Codes 8045-9304 in the September 2003 rating decision 
currently on appeal.  The Veteran was notified of this decision 
and timely perfected an appeal.  Following the submission of 
additional evidence, the RO increased the Veteran's disability 
evaluation to 30 percent in a rating decision dated September 
2010.  The effective date assigned for this rating was July 11, 
2003, the date of the claim for increase.  

Although the RO continued to evaluate the Veteran's disability 
under Diagnostic Codes 8045-9304, the Board notes that a 10 
percent evaluation in the maximum schedular evaluation available 
under this code provision.  Instead, it appears that the RO 
awarded the Veteran a 30 percent disability rating based on 38 
C.F.R. § 4.124a, Diagnostic Code 8100 (migraine headaches).  

According to Diagnostic Code 8045, purely neurological 
disabilities such as hemiplegia, epileptiform seizures, facial 
nerve paralysis, etc., following trauma to the brain, will be 
rated under the diagnostic codes specifically dealing with such 
disabilities, with citation of a hyphenated diagnostic code 
(e.g., 8045-8207).  Purely subjective complaints such as 
headache, dizziness, insomnia, etc., recognized as symptomatic of 
brain trauma, will be rated 10 percent and no more under 
Diagnostic Code 9304.  This 10 percent rating will not be 
combined with any other ratings for a disability due to brain 
trauma.  Ratings in excess of 10 percent for brain disease due to 
trauma under Diagnostic Code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated with 
brain trauma.  

The Board notes that effective October 23, 2008, the criteria for 
evaluating residuals of traumatic brain injury (TBI) under 
Diagnostic Code 8045 were revised.  However, the new amendments 
to Diagnostic Code 8045 apply only to those claims for benefits 
received by VA on or after October 23, 2008, or if the Veteran 
requests review under the new criteria.  Otherwise, the old 
criteria (as listed immediately above) will apply.  See 73 Fed. 
Reg. 54693 (Sept. 23, 2008).  As the Veteran's increased rating 
claim in this case was received prior to October 23, 2008, and he 
has not requested consideration under the new criteria, the old 
criteria apply.

Disability evaluations are determined by the application of the 
facts presented to VA's Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred in or aggravated by military 
service and the residual conditions in civilian occupations.  38 
U.S.C.A.§ 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  
It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability and coordination of 
rating with impairment of function will be expected in all 
instances.  38 C.F.R. § 4.21 (2010).

The present level of disability is of primary concern where, as 
here, an increase in an existing disability rating based on 
established entitlement to compensation is at issue.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2010).  Generally, 
"pyramiding," the evaluation of the same disability, or the 
same manifestation of a disability, under different diagnostic 
codes, is to be avoided.  38 C.F.R. § 4.14 (2010).  A single 
evaluation will be assigned under the diagnostic code which 
reflects the predominant disability picture, with elevation to 
the next higher evaluation where the severity of the overall 
disability warrants such elevation.

In determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  In other words, where the evidence contains 
factual findings that demonstrate distinct time periods in which 
the service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course of 
the appeal, the assignment of staged ratings would be necessary.  
Based upon the guidance of the Court in Hart, the evidence shows 
a variance in the signs and symptoms of the Veteran's headaches 
during the claim period such that staged ratings are applicable 
in this case.

In July 2003, the Veteran was afforded a VA mental health 
consultation at that time and reported feelings of helplessness 
and depression for a few years.  The Veteran also stated that he 
had "severe" migraine headaches as a result of in-service head 
trauma.  The impression was recurrent moderate major depression, 
no psychotic features.  

The Veteran also submitted a statement in support of his claim 
dated July 2003.  He reported having headaches since hitting his 
head on a bomb rack in service.  According to the Veteran, his 
headaches were "totally disabling" and accompanied by blurred 
vision as well as occasional tremors and memory loss.  The 
Veteran also stated that he felt like his head would "explode" 
during these headaches.  He obtained some relief from these 
symptoms with prescription medication.  The Veteran submitted 
another statement later that same month in which he said that the 
condition of his headaches was getting progressively worse.

Similarly, an August 2003 VA Compensation and Pension (C&P) 
mental disorders examination noted that the Veteran had migraine 
headaches since 1983 when he struck his head on a bomb rack while 
stationed aboard the U.S.S. Coral Sea.  According to the Veteran, 
this injury required six stitches.  He also stated that he had 
migraine headaches approximately three to four times per week 
which were accompanied by blurred vision.  The examiner diagnosed 
major depressive disorder and listed migraine headaches on Axis 
III.

The Veteran further indicated in the August 2004 substantive 
appeal that he experienced medical problems on a "daily basis."  
The Veteran reported subjective symptoms of loss of vision, 
vomiting, loss of balance, and dizziness. 

The Veteran reported to a VA mental health clinic in December 
2004 for outpatient psychiatric treatment.  His past medical 
history was significant for traumatic brain injury and chronic 
migraines.  He reported having about three migraines per week.  

The Veteran testified before the undersigned VLJ in connection 
with the current claim in October 2007.  The Veteran reported 
having severe headaches accompanied by impaired vision, 
dizziness, memory problems, insomnia, hand tremors, and vomiting.  
The headaches occurred once to two times daily for an hour or an 
hour and a half.  He also reported that he had dementia.  The 
Veteran's mother also described him as "totally disabled" as a 
result of the headaches.      

The Veteran was afforded another VA C&P examination in June 2008.  
He reported striking his head on a bomb rack in service and 
stated that he experienced headaches since that time.  He got 
headaches "a couple of times a day," and stated that he had 
"severe" headaches twice per week.  The headaches, according to 
the Veteran, were accompanied by sharp, pulsating sensations, as 
well as occasional nausea, vomiting, and blurred vision.  The 
Veteran obtained some relief from these symptoms by avoiding 
light or resting in a quiet area, and taking medication.  The 
Veteran denied any incapacitating episodes and stated that the 
headaches had no effect on his occupation except for pain.  He 
also denied a history of dizziness, syncope, seizure, dementia, 
or sleep disorder.  The impression was chronic headache, "this 
is as likely as it is not to be a post traumatic headache."

The Veteran submitted another statement in support of his claim 
dated September 2008.  According to the Veteran, he experienced 
migraine headaches five times per week.  Twice per week, the 
Veteran indicated that he had headaches which lasted up to three 
hours.  

In January 2009, the Veteran submitted an annual earnings and 
leave statement from his current employer.  This statement 
revealed that the Veteran used approximately 120 hours of annual 
and sick leave during the year.  The Veteran attributed this time 
lost due to his service connected disability.  The Veteran also 
stated that he was laid off from a previous job because of lost 
time due to his "service-connected ailments."    

The Veteran underwent a VA C&P neurological examination in April 
2009.  He reported having severe headaches four to five times per 
week that were incapacitating once per week with accompanying 
symptoms of nausea and vomiting.  The examiner noted that the 
Veteran was working at that time, but the Veteran expressed doubt 
that he would be able to continue working in light of the 
severity of his headaches.  In a medical history taken from the 
Veteran, "most" of the attacks were noted to be prostrating.  
Motor, sensory, and mental status examinations were abnormal, but 
the examiner attributed these abnormalities in large part to the 
Veteran's perceived limited effort and poor cooperation.  The 
examiner noted that recent magnetic resonance imaging of the 
Veteran's brain (in 2008) was normal.  The impression was 
posttraumatic migraines three to four times per week, most are 
prostrating.  The examiner noted significant effects on the 
Veteran's employment in the form of increased absenteeism because 
of these symptoms.  Additionally, the examiner stated:

[i]t does appear that [the Veteran] had 
recurrent post traumatic headaches that do 
mostly seem prostrating at this time.  
Because of his poor cooperation and 
probably the effects of his chronic high 
dose Morphine usage, it is not possible to 
tell at this time if he is giving his best 
effort with testing.  

I cannot speculate whether his relatively 
mild TBI / concussion in service in 1983 
has any connection or correlation to the 
tremor and spastic finger to nose and heel 
to shin testing and very poor motor and 
sensory testing shown here today.  He will 
need neuropsychological testing and both 
neurology and neurosurgery evaluations to 
see if anything other than the worsening 
migraines are related to his mild 
concussion in 1983.

In light of the opinions expressed by the examiner above, the 
Veteran was provided with another VA C&P neurology examination 
in November 2009.  Initially, the Veteran was noted to be much 
more cooperative at the examination in part because a VA 
provider adjusted his medication regimen.  The Veteran reported 
having migraines two to three times per week with accompanying 
symptoms of phonophobia and nausea.  According to the Veteran, 
these headaches lasted for approximately two to three hours and 
it was noted that "most attacks are prostrating."  The Veteran 
also stated that he missed two weeks of work since April 2009 
because of headaches.  He obtained some relief from these 
symptoms with continuous medication.

A motor and sensory examination was normal.  The Veteran was 
noted to have an antalgic gait as well as a mild action tremor 
on finger-to-nose testing.  However, the examiner noted that the 
Veteran's focus was not "maximal."  The examiner also noted 
that the Veteran had a normal brain MRI in 2008.  The impression 
was post-mild TBI and migraine headaches.  According to the 
examiner, the Veteran's neurological cognition was functioning 
normally.  The examiner further indicated that the Veteran's 
memory was "fully intact" and that he was working full time in 
an active, physical job.  However, the examiner acknowledged 
that the Veteran's headaches resulted in significant 
occupational effects such as decreased mobility and decreased 
manual dexterity.  Furthermore, the examiner stated:

[The Veteran] does have post TBI neck 
tension and classic migraines that do 
incapacitate him about 3 times per month.  
These are as likely as not secondary to 
his mild TBI as they started very proximal 
to that injury.  He is able to function 
well enough cognitively to hold down a 
seemingly very responsible job of air 
accident investigations for [redacted]. . 
. .  He did undergo a normal MRI brain 
scan.  As per test section and that was 
normal.  His BP [blood pressure] does get 
out of range and undoubtedly exacerbates 
the neck tension / migraine headache 
condition.  His post TBI neck tension and 
migraine headaches are related to the TBI 
and therefore taken into consideration for 
his overall TBI rating.

The Veteran was also afforded a VA C&P TBI examination in April 
2010.  For the past two years, the Veteran was noted to work 
full-time in the avionics industry.  This job required frequent 
travel and according to the examiner, the Veteran was 
cognitively able to handle these tasks.  He missed less than one 
week of work in the past 12 months as result of his service-
connected disability.  Nevertheless, the examiner determined 
that the Veteran's headaches resulted in "significant" effects 
on his employment in that they resulted in decreased 
concentration, lack of stamina, and weakness.      

The Veteran reported having headaches with accompanying 
photophobia, sonophobia, and nausea approximately once per week.  
These headaches lasted two to three hours.  The Veteran declined 
the opportunity to take a "full battery of neuropsychological 
testing."  A reflexes and motor examination was normal.  A 
sensory examination revealed bilateral median nerve impingement, 
left greater than right.  An examination of the peripheral nerve 
groups seemed normal, according to the examiner.  An MRI brain 
scan was normal.  The Veteran also underwent a sleep study which 
was interpreted to show moderate to severe sleep apnea.

With respect to the Veteran's cognitive functioning, he reported 
subjective complaints of mild memory loss.  Objectively, the 
examiner found the Veteran's judgment to be normal.  He was 
oriented to person, time, place, and situation, but his social 
interaction was occasionally inappropriate.  The Veteran's motor 
activity was normal "most of the time," but the examiner 
stated it was mildly slowed at times due to apraxia.  The 
Veteran's visual-spatial orientation was normal and he was able 
to communicate by and comprehend written and spoken language.  
The examiner diagnosed the Veteran as having mild TBI in service 
with headaches and sleep difficulties since that time.  The 
examiner also diagnosed the Veteran as having moderate to severe 
sleep apnea as well as anxiety and depressed mood.  There was an 
addendum dated April 2010 attached to the examination report.  
This addendum, however, concerned the Veteran's sleep study 
results and did not include additional discussion of the nature 
and severity of his service-connected headaches.

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against an evaluation in excess 
of 30 percent for any period of time covered by the appeal under 
Diagnostic Code 8045.  Diagnostic Code 8045 makes clear that 
subjective symptoms such as those described by the Veteran are 
entitled to a maximum 10 percent evaluation.  An evaluation in 
excess of 10 percent under Diagnostic Code 8045 requires a 
diagnosis of multi-infarct dementia associated with brain trauma.  

The Board acknowledges that the Veteran testified in October 2007 
that he had dementia.  The United States Court of Appeals for 
Veterans Claims (Court) has in the past held that lay testimony 
is competent regarding features or symptoms of injury or disease 
when the features or symptoms are within the personal knowledge 
and observations of the witness.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007) (holding that a layperson may provide 
competent evidence to establish a diagnosis where the lay person 
is "competent to identify the medical condition"); see also, 
Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009).  

However, the Court has also held that lay persons, such as the 
Veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to the 
cause of a disability that may be related to service.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also, Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that 
a layperson may provide competent evidence to establish a 
diagnosis where the lay person is "competent to identify the 
medical condition").  Here, the Veteran is capable of observing 
symptoms such as memory loss, but he is not competent (i.e., 
professionally qualified) to offer an opinion as to whether he 
has currently diagnosed dementia.  In any case, the Board further 
notes that there is no objective evidence to support a finding 
that the Veteran has dementia as contemplated in Diagnostic Code 
8045.  Accordingly, the Veteran is not entitled to an evaluation 
in excess of 10 percent under Diagnostic Code 8045.
 
The Board has also considered the applicability of other 
diagnostic codes in this case.  Here, 38 C.F.R. § 4.124a, 
Diagnostic Code 8100, is a potentially applicable diagnostic code 
that contemplates the evaluation of migraine headaches.         

Diagnostic Code 8100 assigns a non-compensable evaluation for 
migraine headaches with less frequent attacks.  A 10 percent 
evaluation is assigned for migraine headaches with characteristic 
prostrating attacks averaging one in two months over the last 
several months, while a 30 percent evaluation is assigned for 
migraine headaches with characteristic prostrating attacks 
occurring on an average once a month over the last several 
months.  A 50 percent evaluation is assigned for migraines with 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. § 
4.124a, Diagnostic Code 8100.

In this case, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 30 percent under 
Diagnostic Code 8100 for any period of time covered by the appeal 
prior to April 28, 2009.  As noted above, a 50 percent evaluation 
is assigned for migraines with very frequent completely 
prostrating and prolonged attacks productive of severe economic 
inadaptability.  VA C&P examinations of record prior to April 28, 
2009 documented headaches occurring  anywhere from "a couple of 
times a day" to several times per week.  The headaches, 
according to the Veteran, were accompanied by subjective 
complaints of sharp, pulsating sensations, as well as occasional 
nausea, vomiting, and blurred vision.  See VA examination reports 
dated August 2003 and June 2008.  The Veteran also testified in 
October 2007 that his headaches resulted in impaired vision, 
dizziness, memory problems, insomnia, and hand tremors.  However, 
the evidence as a whole does not show that the Veteran's 
headaches were completely prostrating or productive of severe 
economic inadaptability.  The Veteran reported that his headaches 
typically last for one to one and a half hours but that he might 
have headaches lasting up to three hours.  However, he indicated 
that he either went to a quiet place to rest or avoided light.  
He did not indicate that the headaches were completely 
prostrating.  

The Board is aware that the Veteran and his mother described his 
headaches as totally disabling on more than one occasion prior to 
April 28, 2009.  But, the Veteran also specifically denied having 
any incapacitating episodes as a result of his service-connected 
headaches.  See June 2008 VA examination report.  He also 
reported that he would go to a quiet place to rest or avoid 
light.  Accordingly, the lay statements are inconsistent with 
each other and are entitled to no probative value with respect to 
the issue of whether attacks are completely prostrating or result 
in severe economic inadapatability prior to April 28, 2009.  

Moreover, the Board points out that there was also no objective 
evidence of economic inadaptability shown in the period of time 
covered by the appeal prior to April 28, 2009.  The Board is 
aware that the Veteran testified in October 2007 that he lost a 
job in the avionics industry at least in part because of his hand 
tremors.  However, the Veteran submitted no objective evidence to 
support this contention, despite repeated requests to do so.  In 
addition, the VA examiner in April 2010, indicated that the 
Veteran was felt to have a chronic tremor of anxiety reaction as 
opposed to TBI-related.  

The Board also acknowledges that the Veteran submitted an 
earnings and leave statement in 2009 which showed that he used in 
excess of 120 hours of leave at his job.  However, in the 
accompanying statement he indicated that he used leave due to 
service-connected ailments, but he is only service-connected for 
the disability at issue herein.  Accordingly, it is unclear how 
much time was lost solely due to his service-connected 
disability.  During the Board hearing, he reported that he had 
missed one to three days a week of working because of his 
headaches and was thus laid off seven months prior.  However, in 
a statement received in January 2009, the Veteran reported that 
he was laid off for missing two days in a row due to "service-
connected ailments."  Again, he is only service-connected for 
one disability although he contends that a number of disabilities 
are related to service.  He was unable to provide documentation 
from his own records, from the company or from a former co-worker 
as to his being laid off at all, let alone due to the service-
connected condition alone.  As such, the Board finds the evidence 
does not show severe economic inadaptability due to the headaches 
alone as contemplated by Diagnostic Code 8100.  Accordingly, the 
Board finds that the Veteran is not entitled to an evaluation in 
excess of 30 percent  under Diagnostic Code 8100 for any period 
of time covered by the appeal prior to April 28, 2009.

From April 28, 2009, the Board finds that the Veteran's headaches 
more nearly approximate the criteria for a 50 percent evaluation 
under Diagnostic Code 8100.  The Veteran's status-post head 
trauma with mixed type headaches occurred three to four times per 
week and the evidence of record described "most" of the 
headaches as prostrating.  See April 2009 VA C&P examination 
report.  It was also noted that the Veteran's headaches resulted 
in "significant" occupational effects, particularly in the form 
of increased absenteeism, decreased concentration, lack of 
stamina, and weakness.  See also, VA examination reports dated 
November 2009 and April 2010 (noting "significant" occupational 
effects).    

The Board finds that the April 2009 VA C&P examiner's description 
of the Veteran's headaches, "most" of which were found to be 
prostrating, as well as the "significant" occupational effects 
that stemmed from these symptoms constitutes the first 
ascertainable objective evidence of an increase in the severity 
of the Veteran's service-connected status-post head trauma with 
mixed type headaches such that a 50 percent evaluation under 
Diagnostic Code 8100 is warranted.  Accordingly, the Veteran is 
entitled to a 50 percent evaluation for posttraumatic headaches 
under Diagnostic Code 8100 from April 28, 2009.

The Board further finds that there is no evidence that the 
manifestations of the Veteran's service-connected headaches are 
unusual or exceptional to demonstrate that the rating schedule is 
inadequate for determining the proper level of disability.  
Furthermore, as there is no indication in the record as to why 
the Veteran's case is not appropriately rated under the schedular 
criteria, extraschedular consideration is not warranted in this 
case, particularly where, as here, the signs and symptoms of the 
Veteran's service-connected headaches are addressed by the 
relevant criteria discussed above.  It is also pointed out that 
the assignment of a staged 30 percent and 50 percent schedular 
disability rating contemplates that there is commensurate 
industrial impairment as a result of the Veteran's service-
connected headaches.  See also, 38 C.F.R. § 4.1 (2010) (noting 
that the percentage ratings represent as far as can be 
practically determined the average impairment in earning capacity 
resulting from service-related diseases and injuries and their 
residual conditions in civilian occupations).  There is no 
indication that there is an exceptional disability picture that 
is not contemplated by the rating criteria.  Therefore, the Board 
finds that the criteria for submission for an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Thun 
v. Peake, 22 Vet. App 111, 115-16 (2008).

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist veterans in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the Veteran and his representative, if any, of any 
information, and any medical or lay evidence, that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the Veteran of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
Veteran is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

On March 3, 2006, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between a veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.

In July 2003, prior to the initial decision on the claim by the 
AOJ, the Veteran was instructed to submit evidence showing that 
his service-connected head injury residuals got worse.  The 
Veteran received additional information in April 2007 pursuant to 
the Court's decision in Dingess.  For instance, the Veteran was 
informed to submit evidence showing the nature and severity of 
his condition, the severity and duration of the symptoms, and the 
impact of the condition and/or symptoms of the Veteran's 
employment.  Specifically, the Veteran was encouraged to submit 
information showing ongoing VA treatment, recent Social Security 
Administration decisions, statements from employers about job 
performance, lost time, or other evidence showing how the 
disability affected his ability to work.  The Veteran was also 
notified that he could submit lay statements from individuals who 
witnessed how the disability affected him.  The Veteran was 
further notified to provide any information or evidence not 
previously of record that pertained to the Veteran's level of 
disability or when it began.  The Veteran's claim was 
readjudicated following this notice by way of a September 2010 
supplemental statement of the case (SSOC).  Accordingly, the 
notice requirements of the VCAA have been satisfied.  
 
The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary for 
an equitable resolution of the issue has been obtained.  The 
Veteran's service treatment and available post-service treatment 
records have been obtained.  The Veteran was also afforded VA 
examinations in connection with the current claim which are 
adequate as they provide sufficient detail so the evaluation of 
the disability is an informed one.  The RO also substantially 
complied with the Board's remand directives by obtaining 
additional VA medical records and private medical records and 
obtaining information from the Veteran concerning missed work and 
reported termination of employment.  

Included in the claims file was a document dated August 2004 
which indicated that the Veteran filed a claim for Social 
Security benefits with the Florida Department of Health.  It is 
unclear from the record whether the Veteran receives or at one 
time received Social Security Administration benefits.  However, 
there is also no indication in the claims folder that the Veteran 
is in receipt of these benefits due to his service-connected 
status-post head trauma with mixed type headaches.  Moreover, the 
inclusion of this information in the claims file resulted not 
from information provided by the Veteran, but rather, it was 
included in medical evidence obtained from Healthcare America.  
To date, the Veteran has not indicated that there are outstanding 
Social Security records that are relevant to his claim.  As there 
is no indication that the records associated with the Veteran's 
Social Security claim are relevant to the issue on appeal, there 
is no duty to obtain these records and associate them with the 
Veteran's claims file.  Golz v. Shinseki, 590 F.3d 1317, 1321-23 
(2010).  Thus, the Board finds that VA has complied, to the 
extent required, with the duty-to-assist requirements found at 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

An evaluation in excess of 30 percent for status-post head trauma 
with mixed type headaches is denied prior to April 28, 2009.

Effective April 28, 2009, an evaluation of 50 percent for status-
post head trauma with mixed type headaches is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.  


REMAND

The Veteran contends that his currently diagnosed right knee 
disability is related to his period of active military service.  
In particular, the Veteran asserts that he injured his right knee 
in a slip-and-fall accident in service.  See July 2003 statement.

Service treatment records (STRs) associated with the claims file 
revealed that the Veteran was afforded a clinical evaluation and 
physical examination in January 1980 prior to entering service.  
The clinical evaluation was normal and no right knee 
abnormalities were found.  The Veteran described his health as 
"fair," and provided a medical history in which he specifically 
denied ever having a locked or "trick" knee.

The Veteran sought care at sick call in April 1980 after 
reporting right knee stiffness for a period of three to four 
days.  The Veteran's past medical history was significant for a 
motorcycle accident approximately nine years before this episode 
of care.  According to the Veteran, he injured his right knee in 
the accident.  A right knee examination was described as 
"essentially negative," but the examiner found some evidence of 
slight laxity in the collateral ligaments.  The impression was 
right knee myalgia.  

The Veteran sought emergency treatment in October 1982 after a 
slip-and-fall accident.  A physical examination of the right 
lower leg showed evidence of superficial abrasions.  X-rays of 
the right leg were normal and no evidence of fracture was found.  
The impression was superficial abrasion and contusion, right leg.  

The Veteran was afforded a periodic physical examination in March 
1983.  A physical examination revealed evidence of a right knee 
scar.  The Veteran described his health as "good," but reported 
a history of having a locked or "trick" knee.  Specifically, 
the Veteran stated that he sustained right knee trauma five years 
prior to this examination, but had "no medical problem since."  

The Veteran received additional emergency care in November 1985 
after involvement in a motorcycle accident.  No right knee 
abnormalities were found and the impression was "multiple 
contusions and abrasions."  A follow-up examination was 
similarly negative for any right knee abnormalities.  

The Veteran was also afforded a clinical evaluation and physical 
examination in June 1987 prior to discharge from service.  The 
clinical evaluation was essentially normal and no right knee 
abnormalities were found.  The Veteran described his health as 
"fine," but reported a history of having a locked or "trick" 
knee.  Specifically, the Veteran stated that he sustained a knee 
injury in 1971 following a motorcycle accident.  He also 
indicated that he was involved in two vehicle accidents in 
service.  The Veteran was found to be qualified for separation 
from service.  No evidence of arthritis of the right knee was 
noted within one year after discharge from service.

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 § 
C.F.R. § 3.159 (2010).  This duty to assist includes providing a 
thorough and contemporaneous medical examination.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Where a medical 
examination does not contain sufficient detail to decide the 
claim on appeal, the Board must return the report as inadequate 
for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 
(1996); see also, Barr v. Nicholson, 21 Vet. App. 303, 311-12 
(2007) (noting that once VA provides an examination to a Veteran, 
VA has a duty to ensure that the examination is adequate for 
evaluation purposes); Nieves- Rodriguez v. Peake, 22 Vet. App. 
295, 304 (2008) (finding that a medical opinion that contains 
only data and conclusions is not entitled to any probative value; 
there must be factually accurate, fully articulated, sound 
reasons for the conclusion).

Here, the Veteran was afforded VA examinations in August 2003 and 
June 2008.  The August 2003 VA examiner expressed no opinion 
about the etiology of the Veteran's currently diagnosed right 
knee disability, while the June 2008 VA examiner was unable to 
express an opinion without resorting to speculation.  The June 
2008 examiner also indicated that there was no documentation of a 
right knee injury in service which is incorrect.  These 
examinations are inadequate for evaluation purposes and, 
therefore, the Veteran should be afforded a new examination.  

The Veteran also receives medical care through VA.  VA is 
required to make reasonable efforts to help the Veteran obtain 
records relevant to his claim, whether or not the records are in 
Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992). 
Therefore, the RO should request all VA medical records 
pertaining to the Veteran that date from October 18, 2008 to the 
present.

The Board also notes that the Veteran received care from numerous 
private providers.  Therefore, the Veteran should be contacted 
and asked to identify all VA and non-VA sources of treatment for 
his right knee disability.  The Veteran should be asked to 
provide, or authorize VA to obtain, any and all private 
treatment records he identifies as pertinent that are not already 
of record.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
identify any and all VA and non-VA sources 
of treatment before and after discharge 
from service for his right knee disability 
that are not already of record.  In 
particular, the Veteran should provide either 
the medical records or authorization 
sufficient to allow VA to request the 
identified records.  If the Veteran provides 
sufficient authorization, attempt to obtain 
treatment records.  If the records cannot be 
obtained, the Veteran should be notified 
pursuant to 38 C.F.R. § 3.159(e) (2010).
  
2.  Associate with the claims file relevant 
VA medical treatment records pertaining to 
the Veteran from October 18, 2008 to the 
present.

3.  After Steps 1-2 are completed, schedule 
the Veteran for a VA joints examination to 
ascertain the nature and etiology of the 
Veteran's currently diagnosed right knee 
disability.  The claims folder and a copy of 
this remand must be made available to the 
examiner.  The examiner should note in the 
examination report that the claims folder has 
been reviewed.  Any appropriate evaluations, 
studies, and testing deemed necessary by the 
examiner should be conducted at this time, 
and included in the examination report.
  
In particular, the examiner is asked to 
express an opinion as to when the Veteran's 
current right knee disability was first 
manifested (i.e., prior to service, in 
service, or after discharge from service).  
In this regard, the examiner is asked to take 
into consideration the service treatment 
records and the June 2008 VA examination 
report which discussed a 1971 right knee 
injury which stemmed from a motorcycle 
accident that predated the Veteran's period 
of active service.

If the examiner determines that the Veteran's 
right knee disability clearly and 
unmistakably (i.e., undebatably) existed 
prior to service, the examiner is asked to 
express an opinion as to whether there was a 
permanent increase in the severity of the 
underlying pathology associated with the 
Veteran's right knee disability which 
occurred during service, and in particular, 
as a result of his in-service slip-and-fall 
accident and/or motorcycle accidents.  If 
the examiner answers this question 
affirmatively, the examiner is then asked to 
express an opinion as to whether the increase 
in severity is clearly and unmistakably 
(i.e., undebatably) due to the natural 
progress of the disease.  If the examiner 
determines that the Veteran's right knee 
disability did not increase in severity 
during service, the examiner should indicate 
as such.  Temporary or intermittent flare-ups 
during service are not sufficient to be 
considered "aggravation in service" unless 
the underlying condition, as contrasted to 
symptoms, is worsened.  The examiner must 
provide a complete rationale for any stated 
opinion.

If the examiner determines that the Veteran's 
right knee disability did not clearly and 
unmistakably (i.e., undebatably) exist prior 
to service, the examiner is asked to opine as 
to whether it is at least as likely as not 
(i.e., 50 percent or greater possibility) 
that the Veteran's currently diagnosed right 
knee disability is related to his period of 
service, to include but not limited to his 
in-service slip-and-fall accident and/or 
motorcycle accidents.  The examiner should 
consider the Veteran's reports of a 
continuity of symptoms since service in 
offering the opinion.  The examiner must 
provide a complete rationale for any stated 
opinion.

4.  Thereafter, ensure that the development 
above has been completed in accordance with 
the remand instructions and then readjudicate 
the Veteran's claim.  If the benefit sought 
on appeal remains denied, the Veteran and his 
representative should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the issue currently on appeal.  
An appropriate period of time should be 
allowed for response. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


